            Case 4:20-cv-05029-EFS                  ECF No. 15           filed 10/06/20    PageID.616 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_                                  FILED IN THE
                                                     Eastern District of Washington                     U.S. DISTRICT COURT
                                                                                                  EASTERN DISTRICT OF WASHINGTON

                        DANIELLE M.,
                                                                                                   Oct 06, 2020
                                                                     )
                                                                                                       SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 4:20-CV-5029-EFS
                   ANDREW M. SAUL,                                   )
            the Commissioner of Social Security,                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 11, is GRANTED.
u
              The Commissioner’s Motion for Summary Judgment, ECF No. 12, is DENIED.
              JUDGMENT entered in favor of Plaintiff REVERSING and REMANDING the matter to the Commissioner of Social
              Security for immediate calculation and award of benefits.


This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                        EDWARD F. SHEA                                       on a motion for
      summary judgment.


Date: 10/6/2020                                                              CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Tonia Ramirez
                                                                                           %\ Deputy Clerk

                                                                             Tonia Ramirez
